Exhibit 99.1 FOR IMMEDIATE RELEASE COUNTY BANCORP, INC. ADDED TO Russell 3000® Index Manitowoc, WI, July 6, 2016 – County Bancorp, Inc. (NASDAQ: ICBK), the parent company for Investors Community Bank, announced that the company was added to the Russell 3000® Index and the Russell Global® Index as a result of the annual Russell index reconstitution.The Russell 3000® Index measures the performance of the 3,000 largest US-traded stocks based on market capitalization. Russell US Indexes, including the Russell 3000®, are the leading US equity benchmarks for institutional investors.
